Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 02/12/21.
Claims 1-28 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 08/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawing
6.       The drawings filed on 02/12/21 are accepted by the examiner.


CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for identifying...”, “means for receiving...”, means for determining…”, “means for sharing” “means for stopping” and “means for configuring” in claims 10, 14 & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 3, 7 & Paragraphs 0091-0096) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Specification Objections
9.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
10.	Claims 14 & 18, in part, recites, "means for stopping…& means for configuring …" in line 3 and in line 2 respectively. The specification fails to have antecedent basis for the terms in the claims. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
11.	Claim 28, recites, “a non-transitory computer-readable medium having program code recorded thereon for wireless communication at a sensing user equipment (UE), the program code executed by a processor and comprising: program code to identify resource availability during a sensing window; program code to receive a request to share resource information with a transmitter UE; program code to determine a sharing condition is satisfied; and program code to share the resource availability with the transmitter UE based on satisfying the sharing condition.”
The examiner suggested to amend claim 28 to “a non-transitory computer-readable medium having program code recorded thereon for wireless communication at a sensing user equipment (UE), the program code executed by a processor to perform: 
 identifying resource availability during a sensing window;
  receiving a request to share resource information with a transmitter UE; 
 determining a sharing condition is satisfied; and 
 sharing the resource availability with the transmitter UE based on satisfying the sharing condition”
Appropriate Correction is required.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 1-4, 6-13, 15-22 & 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek Inc et al. (hereinafter referred as Tek) NPL Document, “On sidelink resource allocation mechanism”, Spokane, USA, 12th -16th November 208 (as disclosed in the IDS), in view of Ying et al. (hereinafter referred as Ying) International Publication No. WO 2019/028900 A1.
	Regarding claims 1 & 19: Tek discloses an apparatus/a method for wireless communication at a sensing user equipment (UE) (See Section 2.1; a user equipment (UE)), comprising:  
to identify resource availability (corresponding to occupied sidelink resource) during a sensing window (corresponding to periodic traffic) (See Section 2.1.1; identify the occupied sidelink resource for periodic traffic with same packet size); 
to receive a request to share resource information with a transmitter UE (See Section 2.4.3.2; the UE selects the scheduler UE with largest RSRP or randomly selects one scheduler UE. Then, the UE sends a scheduling request with BSR to the selected scheduler UE for requesting resource);
to determine a sharing condition is satisfied (See 2.4.3.3; a UE measures channel occupancy ratio around, if the channel occupancy ratio is larger than a preconfigured threshold); and 
to share the resource availability with the transmitter UE based on satisfying the sharing condition (See Section 2.2; one scheduled UE would schedule resource for other UEs based on some rules and UE assistance information. Assistance information includes channel occupation ration and RSRP).
Tek does not explicitly disclose the UE includes a processor; a memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: 
However, Ying from the same field of endeavor discloses the UE (See FIG. 2 & Para. 0030; User Equipment 200) includes a processor (See FIG. 2 & Para. 0030; User Equipment includes a processor 204); a memory (See FIG. 2 & Para. 0030; User Equipment includes a memory 206) coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: 
to identify resource availability during a sensing window (See Para. 0063 & 0068-0069; The UE perform sensing on the shared resource pool and reporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the UE includes a processor; a memory coupled with the processor; and instructions stored in the memory as taught by Ying in the system of Tek fort sharing a resource pool in wireless sidelink communication (See Para. 0001; lines 1-2).
Regarding claim 10: Tek discloses an apparatus for wireless communication at a sensing user equipment (UE) (See Section 2.1; a user equipment (UE)), comprising: 
means for (Corresponding to the identifying (i.e., processor/controller) function of the UE) identifying resource availability during a sensing window (corresponding to periodic traffic) (See Section 2.1.1; identify the occupied sidelink resource for periodic traffic with same packet size); 
means for (Corresponding to the receiving (i.e., receiver) function of the UE)) receiving a request to share resource information with a transmitter UE (See Section 2.4.3.2; the UE selects the scheduler UE with largest RSRP or randomly selects one scheduler UE. Then, the UE sends a scheduling request with BSR to the selected scheduler UE for requesting resource); 
means for (Corresponding to the identifying (i.e., processor/controller) determining a sharing condition is satisfied; and means for sharing the resource availability with the transmitter UE based on satisfying the sharing condition (See 2.4.3.3; a UE measures channel occupancy ratio around, if the channel occupancy ratio is larger than a preconfigured threshold).
Tek does not explicitly disclose the UE includes a processor; a memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: 
However, Ying from the same field of endeavor discloses the UE (See FIG. 2 & Para. 0030; User Equipment 200) includes a processor (See FIG. 2 & Para. 0030; User Equipment includes a processor 204); a memory (See FIG. 2 & Para. 0030; User Equipment includes a memory 206) coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: 
to identify resource availability during a sensing window (See Para. 0063 & 0068-0069; The UE perform sensing on the shared resource pool and reporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the UE includes a processor; a memory coupled with the processor; and instructions stored in the memory as taught by Ying in the system of Tek fort sharing a resource pool in wireless sidelink communication (See Para. 0001; lines 1-2).
Regarding claims 2, 11 & 20: The combination of Tek and Ying disclose an apparatus/a method.
Furthermore, Tek discloses an apparatus/a method, in which the instructions further cause the apparatus: to identify the resource availability from a resource pool configured for resource sharing; and to determine the sharing condition is satisfied based on the resource pool being configured for resource sharing (See Section 2.4.3; OR See Ying; Para. 0039-0040).
Regarding claims 3, 12 & 21: The combination of Tek and Ying disclose an apparatus/a method.
Furthermore, Tek discloses an apparatus/a method, in which the instructions further cause the apparatus to determine the sharing condition is satisfied based on receiving the request to share from the transmitter UE (See Section 2.4.3.3; a UE measures channel occupancy ratio around, if channel occupancy ratio is larger than a preconfigured threshold. The UE sends the sensing occupied resource information and a request to scheduler UE for joining the cluster).
Regarding claims 4, 13 & 22: The combination of Tek and Ying disclose an apparatus/a method.
Furthermore, Tek discloses an apparatus/a method, in which the request is received via sidelink control information (SCI), a medium access control (MAC) control element (CE), or a radio resource control (RRC) signal (See Section 2.1.2; sidelink resource selection).
Regarding claims 6, 15 & 24: The combination of Tek and Ying disclose an apparatus/a method.
Furthermore, Tek discloses an apparatus/a method, in which the instructions further cause the apparatus to determine the sharing condition is satisfied based on transmissions from one or both of the sensing UE or the transmitter UE satisfying a quality of service level (See Section 2.4.1.use cases and scenarios).
Regarding claims 7, 16 & 25: The combination of Tek and Ying disclose an apparatus/a method.
Furthermore, Tek discloses an apparatus/a method, in which the instructions further cause the apparatus: to determine a channel busy ratio (CBR) is greater than a CBR threshold; and to determine the sharing condition is satisfied based on the CBR being greater than the CBR threshold (See Section 2.4.1; the switching metric between Mode 2(a) and Mode 29d) can be channel occupancy ratio or some factors that can reflect the traffic load).
Regarding claims 8, 17 & 26: The combination of Tek and Ying disclose an apparatus/a method.
Furthermore, Ying discloses an apparatus/a method, in which the instructions further cause the apparatus: to receive, from a base station, a message allowing the sensing UE to share the resource information; and to determine the sharing condition is satisfied based on the message (See Para. 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in which the instructions further cause the apparatus: to receive, from a base station, a message allowing the sensing UE to share the resource information; and to determine the sharing condition is satisfied based on the message as taught by Ying in the system of Tek fort sharing a resource pool in wireless sidelink communication (See Para. 0001; lines 1-2).
Regarding claims 9, 18 & 27: The combination of Tek and Ying disclose an apparatus/a method.
Furthermore, Ying discloses an apparatus/a method, in which the instructions further cause the apparatus: to configure a sharing time window for a pre-determined duration; and to stop the resource availability sharing based on expiration of the pre-determined duration (See Para. 0080-0083).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in which the instructions further cause the apparatus: to configure a sharing time window for a pre-determined duration; and to stop the resource availability sharing based on expiration of the pre-determined duration as taught by Ying in the system of Tek fort sharing a resource pool in wireless sidelink communication (See Para. 0001; lines 1-2).
Regarding claim 28: Tek discloses a non-transitory computer-readable medium having program code recorded thereon for wireless communication at a sensing user equipment (UE) (See Section 2.1; a user equipment (UE)), the program code executed by a processor and comprising:
program code to identify resource availability (corresponding to occupied sidelink resource) during a sensing window (corresponding to periodic traffic) (See Section 2.1.1; identify the occupied sidelink resource for periodic traffic with same packet size); 
program code to receive a request to share resource information with a transmitter UE (See Section 2.4.3.2; the UE selects the scheduler UE with largest RSRP or randomly selects one scheduler UE. Then, the UE sends a scheduling request with BSR to the selected scheduler UE for requesting resource); 
program code to determine a sharing condition is satisfied (See 2.4.3.3; a UE measures channel occupancy ratio around, if the channel occupancy ratio is larger than a preconfigured threshold); and
program code to share the resource availability with the transmitter UE based on satisfying the sharing condition (See Section 2.2; one scheduled UE would schedule resource for other UEs based on some rules and UE assistance information. Assistance information includes channel occupation ration and RSRP).
Tek does not explicitly disclose a non-transitory computer-readable medium having program code recorded thereon for wireless communication at a sensing user equipment (UE), the program code executed by a processor and comprising.
However, Ying from the same field of endeavor discloses a non-transitory computer-readable medium (See FIG. 2 & Para. 0030; User Equipment includes a memory 206) having program code recorded thereon for wireless communication at a sensing user equipment (UE) (See FIG. 2 & Para. 0030; User Equipment 200), the program code executed by a processor (See FIG. 2 & Para. 0030; User Equipment includes a processor 204) and comprising.
to identify resource availability during a sensing window (See Para. 0063 & 0068-0069; The UE perform sensing on the shared resource pool and reporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-transitory computer-readable medium having program code recorded thereon for wireless communication at a sensing user equipment (UE) as taught by Ying in the system of Tek fort sharing a resource pool in wireless sidelink communication (See Para. 0001; lines 1-2).

14.	Claims 5, 14 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tek, in view of Ying, further in view of Intel Corporation et al. (hereinafter referred as Intel), NPL Document, “Sidelink Resource Allocation mode-2 design for NR V2X communication” US, 20190513-20190517 (as disclosed in the IDS).
Regarding claims 5, 14 & 23: The combination of Tek and Ying disclose all the limitations of the claimed invention with an exception of to receive a stop request from the transmitter UE; and to stop the resource availability sharing based on receiving the stop request. 
However, Intel from the same field of endeavor discloses receive a stop request from the transmitter UE; and to stop the resource availability sharing based on receiving the stop request (See Section 2.8; If UE detects through SCI decoding that recently announced transmissions from other UEs collide with selected candidate from candidate resource set to avoid conflict).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include to receive a stop request from the transmitter UE; and to stop the resource availability sharing based on receiving the stop request as taught by Intel in the combined system of Ying and Tek, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Patil et al. 2018/0049162 A1 (Title: Autonomous resource selection for vehicle-to-vehicle communications) (See Abstract, Para. 0003 & 0007-0009).
	B.	Cheng et al. 2017/0201461 A1 (Title: LTE based V2X communication QoS and congestion mitigation) (See abstract, Para. 0003, 0036 & 0060).
	C.	Tucker et al. 2016/0143075 A1 (Title: Secure-distributed hierarchical convergence network) (See FIG. 1, Para. 0218, 0241 & 0418).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469